Motion for Rehearing Granted, Memorandum Opinion filed April 9, 2015,
Withdrawn, Appeal                        Reinstated, and Order filed
May 12, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00411-CV
                                  ____________

                        PAMELA WALKER, Appellant

                                        V.

           SUZANNE SCOPEL AND JUSTIN SCOPEL, Appellees


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-200283

                                    ORDER

      On April 9, 2015, this court issued an opinion dismissing this appeal. On
April 21, 2015, appellant filed a motion for rehearing. Appellees filed a response.
The motion is GRANTED.

      This court’s opinion filed April 9, 2015, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
      Appellant’s brief is due to be filed in this court within 30 days of the date of
this order. No further extensions will be entertained absent exceptional
circumstances.



                                      PER CURIAM



Panel consists of Justices Boyce, McCally and Donovan.